United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERING CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-887
Issued: November 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from the November 17, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether appellant established that she sustained an injury to her left middle
finger causally related to factors of her federal employment.
On appeal, appellant contends that her injury was caused by repetitive use which
aggravated her arthritic finger condition.
FACTUAL HISTORY
On January 22, 2009 appellant, then a 51-year-old sales associate, filed an occupational
disease claim alleging that she sustained swelling and pain in her left middle finger due to

constant retrieval, reaching and grasping packaging through a swing door during the heaviest
mailing season. On March 2, 2009 the employing establishment controverted the claim, noting
that she worked in a small satellite finance unit and that the amount of pressure needed to open
the parcel door was minimal.
Appellant received medical treatment from January 22 through June 10, 2009 from
Dr. Christine Erickson, a Board-certified internist, and Dr. Gwenne Norcross, an osteopath. In a
January 22, 2009 report, Dr. Norcross advised that appellant had pain and swelling in her left
middle finger. Appellant stated that she hurt herself while at work but was unsure of the time of
onset. Dr. Norcross noted that an x-ray of appellant’s left hand showed deformity at the left 3rd
distal interphalangeal (DIP) joint with increased area of calcification. The x-ray also showed
soft tissue swelling in 3rd finger. On January 29, 2009 Dr. Erickson diagnosed unspecified
deformity of the finger and pain in joint involving hand. She recommended physical therapy and
limited repetitive motions of the left hand. In a March 26, 2009 report, Dr. Norcross advised that
appellant continued to have unspecified deformity of finger, pain in joint involving hand and
stiffness of joint not elsewhere classified involving hand. She noted that appellant was awaiting
referral to orthopedic surgeon.
On January 22, 2009 Dr. Norcross noted that appellant was unsure of the time of onset of
her left middle finger pain, but that pain was now constant. She noted that appellant indicated
that it seemed to come on after frequent use of acceptance door at work. Dr. Norcross listed
appellant’s diagnoses as unspecified deformity of finger and pain in joint involving hand. She
indicated that, based on the information she had, she considered this a work-related OSHA
recordable injury.
In a statement dated March 5, 2009, appellant indicated that she started noticing severe
pain in her left middle finger on or about December 2, 2009. She stated that, during the heavy
holiday mail season, she must have jammed her weak middle finger repeatedly while receiving
packages through heavy plex glass doors.
By decision dated July 8, 2009, the Office accepted that appellant’s job duties include
handling packages, opening a small parcel door and separating and handling mail. It accepted
that she had been diagnosed with an unspecified deformity of the finger and stiffness of a joint
not elsewhere classified involving the hand. The Office found that appellant did not establish
that her left middle finger condition resulted from the accepted work events and denied her
claim.
On August 6, 2009 appellant requested review of the written record by an Office hearing
representative.
In a report dated July 22, 2009, Dr. Erickson advised that an orthopedic referral was
requested not for finger deformity but for trigger finger and paresthesias resulting from a workrelated repetitive use injury.
By decision dated November 17, 2009, an Office hearing representative affirmed the
July 8, 2009 decision.

2

LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
Appellant alleged that she injured her left middle finger while working as a sales
associate during a heavy holiday season. She stated that she jammed her middle finger
repeatedly when receiving packages through heavy plex doors. The Office found that appellant
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB 521 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

was exposed to these conditions of her employment. The Board finds that the medical evidence
of record is not sufficient to establish a causal connection between the accepted duties of her job
and her medical condition.
Appellant contends that her injuries were caused by repetitive use trauma which
aggravated her predisposed arthritis finger condition. However, neither the mere fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish a causal relationship.9 As noted, part of appellant’s burden of proof includes the
submission of rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship between the employment incident and the
diagnosed condition.
In a January 22, 2009 report, Dr. Norcross advised that appellant’s deformity in her
finger was a work-related injury; however, she did not provide any further explanation in support
of her stated conclusion on causal relationship. In a July 22, 2009 report, Dr. Erickson noted that
appellant was being referred for an orthopedic follow-up for trigger finger and paresthesias
resulting from work-related repetitive use injury. She did not provide a rationalized discussion
explaining how the accepted work conditions would cause or contribute to the claimed condition.
Neither physician provided a firm medical diagnosis or review of any prior injury or treatment.
A mere conclusion without medical rationale explaining how and why the physicians believe that
appellant’s accepted exposure would result in a diagnosed condition is not sufficient to meet her
burden of proof.10
An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.11 There is insufficient medical evidence to establish that
appellant sustained a work-related injury. Accordingly, the Board finds that appellant failed to
meet her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury to her left
middle finger causally related to factors of her federal employment.

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Beverly A. Spencer, 55 ECAB 501 (2004).

11

John D. Jackson, 55 ECAB 465 (2004); William Nimitz, 30 ECAB 57 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2009 is affirmed.
Issued: November 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

